     5:19-cv-01876-RMG          Date Filed 10/12/20      Entry Number 23        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

Martha Perez,                       )
                                    )
      Plaintiff,                    )
                                    )                        Civil Action No. 5:19-1876-RMG
      vs.                           )
                                    )
Andrew M. Saul,                     )
Commissioner of Social Security,    )                        ORDER
                                    )
      Defendant.                    )
____________________________________)


       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain relief from the final

decision of the Commissioner of the Social Security Administration denying her disability

insurance benefits under the Social Security Act. In accord with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 DSC, this matter was referred to a United States Magistrate Judge for pretrial

handling. The Magistrate Judge issued a Report and Recommendation (“R & R”) on September

24, 2020, recommending that the Commissioner’s decision be affirmed. (Dkt. No. 20). Plaintiff

filed no objections to the R & R.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the R & R to which specific objection has been made, and

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge.

28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme of the Social Security Act


                                                -1-
      5:19-cv-01876-RMG          Date Filed 10/12/20       Entry Number 23       Page 2 of 2




is a limited one. Section 405(g) of the Act provides that “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). “Substantial evidence has been defined innumerable times as more than a

scintilla, but less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir.

1964). This standard precludes de novo review of factual circumstances that substitutes the

Court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971).

       Although the federal court’s review role is limited, “it does not follow, however, that the

findings of the administrative agency are mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative action.”

Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not abdicate their

responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner’s] findings.” Vitek, 438 F.2d at 1157-58.

       The Court has reviewed the R & R, the administrative record and the applicable case law.

The Court is satisfied that the Magistrate Judge ably and thoroughly analyzed the factual and

legal issues in this matter and appropriately recommended that the decision of the Commissioner

should be affirmed. Therefore, the Court ADOPTS the R & R of the Magistrate Judge (Dkt. No.

20) as the order of this Court and AFFIRMS the decision of the Commissioner.

       AND IT IS SO ORDERED.

                                                       S/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge


October 12, 2020
Charleston, South Carolina


                                                 -2-
